DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “third-party” database is not shown or discussed in the Specification.

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 10,672,403. Although the claims at issue are not identical, they are not distinct from each other because they both claim a method and device comprising: generating, by a computer, a voice model for an enrollee based upon a set of one or more features extracted from a first audio sample received at a first time, receiving, by the computer, at a second time a second audio sample associated with a caller, generating, by the computer, a likelihood score for the second audio sample by applying the voice model associated with the enrollee on the set of features extracted from the second audio sample associated with the caller, the likelihood score indicating a likelihood that the caller is the enrollee, calibrating, by the computer, the likelihood score based upon a time interval from the first time to the second time and at least one of: an enrollee age at the first time and an enrollee gender, and authenticating, by the computer, the caller as the enrollee upon the computer determining that the likelihood score satisfies a predetermined threshold score.

Claims 3,4,5, and 9 are similar to claim 1 of U.S. Patent No. 10,672,403.
Claims 5-7 are similar to claim 6 of U.S. Patent No. 10,672,403.
Claim 8 is similar to claim 5 of U.S. Patent No. 10,672,403.
Claim 10 is similar to claim 8 of U.S. Patent No. 10,672,403.
Claims 11,13, and 19 are similar to claim 13 of U.S. Patent No. 10,672,403.
Claim 12 is similar to claim 17 of U.S. Patent No. 10,672,403.
Claim 14 is similar to claim 14 of U.S. Patent No. 10,672,403.
Claims 15-17 are similar to claim 16 of U.S. Patent No. 10,672,403.
Claim 18 is similar to claim 15 of U.S. Patent No. 10,672,403.
Claim 20 is similar to claim 18 of U.S. Patent No. 10,672,403.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4,8,9,11-14, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Randall (2015/067822, cited by Applicant).
In regard to claims 1,4,9,11,14, and 19, Randall shows a system and method comprising:  obtaining a first sample of a characteristic of an enrollee, the first sample collected from the enrollee at a first sample time (stored voice print, step S3-3, figure 3), 
In regard to claims 2 and 12, the updating of the voice model is shown in Figure 2, time 51). 
	In regard to claims 3 and 13, Randall shows that the generating the age estimate of the caller is performed only when the interval is greater that a predetermined threshold  (“stale voice prints”, para 47). 
In regard to claims 8 and 18, Randall shows that the generating the age estimate of the enrollee includes at least one of weighting and offsetting based on the obtained gender (based on a determination from a peer group which depends on the gender of the person, para 24). 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (cited above).
In regard to claims 10 and 20, Randall shows that the system and method discussed above. Randall does not specifically show that a neural network is used. It would be obvious to one of ordinary skill in the art at the time of the invention to use a . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khoury et al. (10,679,630) show a method and system that uses voiceprints to identify callers and enrollees. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        August 13, 2021